Citation Nr: 0608634	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  00-14 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Nancy Foti, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant served on active duty from January 28, 1977, to 
February 21, 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on August 25, 2005, which vacated an 
August 2004 Board decision and remanded the case for 
additional development.  The issue initially arose from a 
June 1999 rating decision by the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its August 2005 order the Court incorporated the 
instructions of a joint motion for remand which provided, in 
essence, that VA had failed to provide adequate reasons and 
bases for rejecting VA medical opinions in support of the 
appellant's claim and had failed to meet its duty to assist 
by securing Social Security Administration (SSA) and VA 
medical records.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A 
review of the record shows the appellant was notified of the 
evidence not of record that was necessary to substantiate his 
claim and of which parties were expected to provide such 
evidence by correspondence dated in January 2002 and 
July 2003.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) also issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), 
finding that the VCAA notice requirements applied to all 
elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2005).  For records in the custody of a Federal department 
or agency, VA must make as many requests as are necessary to 
obtain any relevant records, unless further efforts would be 
futile; however, the claimant must cooperate fully and, if 
requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c).

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

On his application for VA compensation, received in June 
1998, the veteran indicated that he was in receipt of Social 
Security Administration Supplemental Security Income (SSI) 
benefits.  During VA outpatient treatment in June 2001, he 
reported that he had been in receipt of SSI since 1994.  

In this case, the record shows that attempts to obtain the 
appellant's service medical records were unsuccessful and 
that VA medical opinions supporting the claim were apparently 
provided without review of the evidence of record.  
Correspondence dated in May 2003 indicates additional VA 
medical records pertinent to the appellant may exist at 
facilities in Los Angeles, California.  In the absence of 
service medical evidence of disability or a medical nexus 
opinion based upon a complete review of the evidence of 
record, the Board finds further development is required for 
an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  The appellant must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claim.

2.  The appellant should be contacted and 
requested to identify any additional 
existing VA or non-VA medical records 
pertinent to his claim.  After the 
appellant has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
records identified by the appellant 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The appellant and his representative are 
to be notified of unsuccessful efforts in 
this regard, in order that the appellant 
be provided the opportunity to obtain and 
submit those records for VA review.

3.  Appropriate efforts should be taken 
to obtain a copy of any Social Security 
Administration disability determination, 
including any SSI determination, as well 
as all associated records.

4.  The appellant should be scheduled for 
a VA psychiatric examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has any 
present psychiatric disorders as a result 
of service.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
appellant is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

